Pee Ctjeiam,
This is an action of ejectment to recover possession of thirty-three acres of land in the twenty-second ward of the city of Pitts-burg. Ibis conceded by the parties to the suit that William H. Irwin was, at the time of his death on June 3,1878, the owner of said land subject to the incumbrances thereon and the payment of his debts. On October 28, 1878, the administrator of the *269estate applied to and obtained from the orphans’ court an order to sell the real estate for the payment of debts, which order was extended from time to time until April 12, 1879, when the real estate was sold under an order of court to George W. Guthrie and James W. Brown for the sum of $5,000. The sale was confirmed absolutely on May 24, 1879; the purchase money was promptly paid and the deed duly executed and delivered. It nowhere appears that previous to the institution of this suit any suggestion or claim was made by the plaintiffs of irregularities in the proceedings which resulted in the sale of the land. Neither has there been at any time an intimation of inadequacy of price in the sale of the property, or inaccuracy in the accounts rendered by the administrators of the estate. The allowance of Burchfield’s petition for removal was clearly within the power of the court, and the appointment of Burgwin as administrator d. b. n. with the consent and approval of Mary J. Irwin, Jennie K. Keller and J. Albert Keller is not at this time, if it ever was, an impairment of the defendant’s title. No error was committed by the administrator in accepting the receipt of the purchasers under the provisions of the act of April 20, 1846, nor in the omission to give specific notice to the widow and heirs of an application for an order of sale for the payment of debts. “ It has long been thoroughly settled that the widow and heirs of a decedent are not entitled to a specific notice of an application for such order: ” Murphy’s App., 8 W.& S. 169; Weaver’s App., 19 Pa. 416; Wall’s App., 81 Pa. 62; Stiver’s App., 56 Pa. 9; West Hickory Mining Assn. v. Reed, 80 Pa. 38; Smith’s Estate, 188 Pa. 222. We cannot find in either of the specifications of error any cause for reversing the judgment or impairing in any degree the title which the defendants acquired by their purchase of the land at the orphans’ court sale. The refusal of the court to affirm the plaintiff’s point “ that under all the evidence the verdict must be for the plaintiffs ” and its direction to the jury to find for the defendants are alike free from error. The specifications are therefore dismissed.
Judgment affirmed.